     Case 1:19-cr-00025-DAD-BAM Document 39 Filed 09/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   YULIANA GAYTAN-IGNACIO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00025-DAD-BAM

12                       Plaintiff,               STIPULATION TO CONTINUE STATUS
                                                  CONFERENCE; ORDER
13   vs.
                                                  JUDGE: Hon. Barbara A. McAuliffe
14   MIGUEL LOPEZ ALCALA,
     YULIANA GAYTAN-IGNACIO,
15
                        Defendants.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that the status conference scheduled for September 28, 2020 at 1:00 p.m. be

19   continued to December 9, 2020 at 1:00 p.m.
20          At the Court’s direction, the parties met and conferred regarding the status of defense

21   counsel’s discovery review, investigation, and preparedness for trial in light of ongoing health

22   concerns and investigative constraints due to the COVID19 pandemic. The parties agree that

23   additional time is necessary for defense preparation, investigation, and pre-plea negotiations, and

24   the proposed date of December 9, 2020 will allow sufficient time for the parties to engage in the

25   tasks set forth above notwithstanding any delays caused by the public health crisis.

26          To date, the government has provided discovery in the form of investigative reports,
27   bodycam footage, and other video or audio files. Defense counsel continues to communicate

28   with the government regarding additional specific discovery requests. Additionally, the parties
     Case 1:19-cr-00025-DAD-BAM Document 39 Filed 09/23/20 Page 2 of 3


 1   are actively engaged in plea negotiations and exchanging information in order to advance
 2   negotiations and ensure all parties have complete information to consider in reaching an
 3   agreement. The parties will need additional time resolve the case or, alternatively, determine a
 4   motion schedule to propose to the Court.
 5           Once a revised formal plea offer is finalized, counsel for Ms. Gaytan-Ignacio will need
 6   time to travel to Southern California in order to review the offer with Ms. Gaytan-Ignacio in
 7   person, in the Spanish language. At this time, travel is delayed as a result of the public health
 8   crisis and counsel for Ms. Gaytan-Ignacio does not anticipate being able to meet with her client
 9   in person until at least November, 2020, or sometime thereafter.
10           Based on the foregoing, the parties agree that the ends of justice are served by resetting
11   the status conference date outweigh the best interest of the public and the defendant in a speedy
12   trial. Therefore the parties agree that time up to an including December 9, 2020, is excludable
13   pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
14                                                              Respectfully submitted,
                                                                MCGREGOR SCOTT
15                                                              United States Attorney
16   DATED: September 23, 2020                                  /s/ Stephanie Stokman
                                                                STEPHANIE STOKMAN
17                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
18
19                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
20
21   DATED: September 23, 2020                                  /s/ Megan T. Hopkins
                                                                MEGAN T. HOPKINS
22                                                              Assistant Federal Defender
                                                                Attorneys for Defendant
23                                                              YULIANA GAYTAN-IGNACIO
24
25   DATED: September 23, 2020                                  /s/ Mark Coleman
                                                                MARK COLEMAN
26                                                              Attorney for Defendant
                                                                MIGUEL LOPEZ ALCAL
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and [Proposed]   -2-
      Order to Continue Status Conference
     Case 1:19-cr-00025-DAD-BAM Document 39 Filed 09/23/20 Page 3 of 3


 1                                                        ORDER
 2           IT IS SO ORDERED that the status conference currently scheduled for September 28,
 3   2020 at 1:00 p.m. is hereby continued to December 9, 2020 at 1:00 p.m. before Magistrate
 4   Judge Barbara A. McAuliffe. The time period between September 28, 2020 and December 9,
 5   2020, is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(i)
 6   and (iv), as the ends of justice served by granting the continuance outweigh the best interest of
 7   the public and the defendant in a speedy trial.
 8
 9   IT IS SO ORDERED.
10
        Dated:       September 23, 2020                           /s/ Barbara   A. McAuliffe         _
11                                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ALCALA/GAYTAN-IGNACIO: Stipulation and [Proposed]    -3-
      Order to Continue Status Conference
